Citation Nr: 0202306	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied entitlement to TDIU 
benefits.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The appellant claims entitlement to TDIU benefits due to 
service-connected disabilities.  A preliminary review of the 
record discloses that additional action is required prior to 
further Board review of the appellant's appeal.

In a September 1999 rating decision, the RO denied service 
connection for dementia.  Additional evidence was presented 
to the RO and the claim was again denied by a January 2000 
rating decision, along with the veteran's claim for TDIU.   
In February 2000, the veteran filed anotice of disagreement 
with the denial of TDIU, and in March 2000 the RO sent him a 
statement of the case.  When, in March 2000, the veteran 
filed his substantive appeal regarding the claim for TDIU, he 
also stated that his cerebral impairment was clearly the 
result of his service-connected disabilities.  This statement 
with regard to the cerebral impairment is a timely notice of 
disagreement with the February 2000 denial of service 
connection for dementia.

The record does not reflect that a Statement of the Case 
(SOC) has been issued on the issue of service connection for 
dementia.   In the past, the Board has referred such matters 
back to the RO for appropriate action.  However, the U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

The Court has also held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
the instant case, as the veteran has been found to have a 
claim pending for additional disabilities, the Board cannot 
proceed with the TDIU claim until there has been final 
adjudication of the veteran's claim of entitlement to service 
connection for dementia.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development of 
the veteran's service connection claim for dementia.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).



Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2. The RO must ensure that copies of all 
relevant records of treatment for the 
veteran's service-connected disabilities 
are associated with the claims folder. 
All requests for records, including 
responses to those requests, should be 
clearly documented in the claims file.

3.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for 
dementia.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.  

6.  Once the foregoing has been 
completed, the RO should readjudicate the 
veteran's claim for TDIU.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




